            Case 1:12-cr-00877-RA Document 43 Filed 08/03/20 Page 1 of 2




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/3/2020


 UNITED STATES OF AMERICA,
                                                                 No. 12-cr-887 (RA)
                         v.
                                                                      ORDER
 GEORGE REID,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Defendant George Reid, which it

construes as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release in light of COVID-19. Mr. Reid states in his letter that he “suffer[s] from

[a]sthma and [is] prescribed two inhalers to maintain [his] everyday [a]ctivities.” To the extent

that Mr. Reid would like the Court to consider any medical records regarding his asthma, he shall

submit such records to the Court. Mr. Reid is further directed to advise the Court whether he has

sought compassionate release from the BOP, and if so, when he made that request and whether he

has received a response.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Sanders.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge
Case 1:12-cr-00877-RA Document 43 Filed 08/03/20 Page 2 of 2
